 1                                                                                    JS-6

 2                                                    NOTE CHANGES HAVE BEEN
 3                                                      MADE TO THIS DOUCMENT
 4
 5
 6
 7
 8
 9                       UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11
12
     Kenrico LTD, a Japan Limited                  Case No. 2:19-cv-07705-ODW-MAA
13   Company,
14
                                                   CONSENT JUDGMENT AND
                        Plaintiff,                 PERMANENT INJUNCTION
15         v.
16
     Evgeny Lapik d.b.a. LAPIK, an
17   individual,
18
                        Defendant.
19
20
21          The Court, pursuant to the Stipulation for Entry of Final Judgment,
22   including Permanent Injunction, against Defendant Evgeny Lapik d.b.a. LAPIK
23   (“Stipulation”), by and between Plaintiff Kenrico LTD through its counsel of
24   record, and Defendant Evgeny Lapik d.b.a. LAPIK, pro per, filed concurrently
25   herewith, AND GOOD CAUSE APPEARING hereby ORDERS,
26   ADJUDICATES and DECREES that a final judgment, including a permanent
27   injunction, shall be and hereby is entered against Defendant in the above-
28   referenced matter as follows:
                                                             Case No. 2:19-cv-07705-ODW-MAA
                                                           [PROPOSED] CONSENT JUDGMENT
                                             -1-
 1      1. FINDING OF FACTS.
 2         a.    This case involves Plaintiff’s claim for false advertising pursuant to
 3   15 U.S.C. § 1125(a) and unfair competition under California Business &
 4   Professions Code § 17200 and California common law.
 5         b.    Plaintiff Kenrico is engaged in the business of manufacturing,
 6   selling and marketing a range of consumer products. One of Kenrico’s most
 7   prominent products comprises footpads used for personal care that contain the
 8   ingredient sporopollenin.
 9         c.    Defendant Evgeny Lapik is an individual residing at the address:
10               5111 South Regal Street
11               Spokane, WA 99223
12               Telephone (509) 900-7487
13               Email: evgenii.lapik@gmail.com
14
15         d.    Defendant Evgeny Lapik sells a competing foot pad product on the
16   website Amazon.com under the seller name LAPIK.
17         e.    Defendant warranted and admits the following facts in the Stipulation
18   under penalty of perjury:
19              Defendant sourced his foot pad products (“Accused Products”) from
20         Hebei Houde Hanfang Medical Devices Group Co. ltd. (“Alipads”) and
21         Alibaba Group (“Alibaba”);
22              Defendant was induced by Alipads to believe that the Accused
23         Products contained the ingredient sporopollenin, when the Accused Products
24         in fact did not contain any sporopollenin;
25              Defendant admits that he used marketing material and content
26         provided by Alipads that falsely represented the Accused Products’
27         ingredients;
28

                                                             Case No. 2:19-cv-07705-ODW-MAA
                                                           [PROPOSED] CONSENT JUDGMENT
                                             -2-
 1                Defendant admits that the Accused Products are of inferior quality to
 2         plaintiff’s products and use retail packaging to mislead consumers; and,
 3               Defendant warrants he did not sell or offer for sale its foot pad
 4         products (“Accused Product”) anywhere other than on Amazon.com.
 5
 6         f.     Defendant further represented and warrants that he: (i) purchased
 7   $1,630.00 in Accused Products from Alipads, (ii) sold $5,175.00 in Accused
 8   Products on Amazon.com; and realized a net profit of $1,416.00.
 9
10      2. MONETARY JUDGMENT.
11         Pursuant to 15 U.S.C. § 1117(c), Plaintiff is entitled to recover (1)
12   defendant’s profits, (2) any damages sustained by the plaintiff, and (3) the costs of
13   the action. Notwithstanding the foregoing and pursuant to the parties’ Stipulation
14   and as ordered by this Court herein, Plaintiff is entitled to recover the total sum of
15   Fifty Thousand Dollars ($50,000.00) on Plaintiff’s complaint for damages.
16
17      3. PERMANENT INJUNCTION.
18         Defendant is hereby restrained and enjoined, pursuant to 15 United States
19   Code (“U.S.C.”) § 1116(a), from engaging in, directly or indirectly, or authorizing
20   or assisting any third party to engage in, any of the following activities in the
21   United States and throughout the world:
22         a.     Manufacturing, designing, importing, exporting, purchasing,
23   marketing, advertising for sale, offering for sale, selling, distributing or otherwise
24   dealing in any foot pad product falsely adverting its ingredients, including without
25   limitation, the Accused Products.
26         b.     Defendant is ordered to dispose or deliver immediately to Plaintiff for
27   destruction all Accused Products to the extent that any of these items are in
28   Defendant’s possession, custody, or control.
                                                               Case No. 2:19-cv-07705-ODW-MAA
                                                             [PROPOSED] CONSENT JUDGMENT
                                               -3-
 1         c.     Plaintiff shall provide notice to Defendant and provide this Court with
 2   proof of service of this Final Judgment and Permanent Injunction within seven
 3   days. Thereafter, Final Judgement and Permanent Injunction shall be deemed to
 4   have been served upon Defendant.
 5         d.     Pursuant to Fed. R. Civ. P. 54(a), the Permanent Injunction is
 6   effective seven days after Plaintiff has provided Defendant notice of this Judgment
 7   and Permanent Injunction.
 8
 9      4. NO APPEALS AND CONTINUING JURISDICTION.
10         No appeals shall be taken from this Final Judgment, including the permanent
11   injunction, against Defendant, and Defendant waives all rights to appeal. This
12   Court expressly retains jurisdiction over this matter to enforce any violation of the
13   terms of this Final Judgment, including the permanent injunction, against
14   Defendant, as well as any violations of the terms of the Stipulation between the
15   Parties.
16
17      5. NO FEES AND COSTS.
18      Each party shall bear their own attorneys’ fees and costs incurred in this matter.
19
20   IT IS SO ORDERED, ADJUDICATED and DECREED
21
22   December 9, 2019
23
24                                    OTIS D. WRIGHT, II
                                      United States District Judge
25
26
27
28

                                                              Case No. 2:19-cv-07705-ODW-MAA
                                                            [PROPOSED] CONSENT JUDGMENT
                                              -4-
